 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDDominick's Finer Foods,Inc.andHelen T. Avonts.Case No.13-CA-6970.December 15, 1965DECISION AND ORDEROn September 29, 1965, Trial Examiner Robert Cohn issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Decision, andthe General Counsel filed an answering brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision,' the exceptions and briefs, and the entire recordin this case, and hereby adopts the finding, conclusions, and recom-mendations of the Trial Examiner.'[The Board adopted the Trial Examiner's Recommended Order.]'In finding,as did the Trial Examiner, that the Respondent is an Employer engagedin commerce within the meaning of Section 2(6) and (7) of the Act, we rely on theadditional fact, established in the record but not set forth in the Trial Examiner'sDecision, that, during the calendar year 1964, the Respondent, whose stores are locatedin Illinois,purchased goods and materials in excess of $50,000 from enterprises locatedin Illinoiswhich received said goods and materials from sources outside Illinois, thussatisfying the requirement that the Board's statutory jurisdiction be proven.2The Trial Examiner noted that the Respondent's personnel manager, Henry Hentz, didnot deny the remarks attributed to him by employee Avonts to the effect that Avonts wasa "natural born leader," that the girls would follow her, and that "that could cause metrouble."While it is true, as the Respondent urges in its exceptions, that Hentz testifiedthat "the way [Avonts] said it was not correct," Hentz did not explain in his testimonywhat he specifically did say.Under the circumstances we find, as did the Trial Examiner,that Hentz made the statements attributed to him by Avonts.As the TrialExaminer's credibility resolutions are not contrary to a clear preponder-ance of the evidence, we adopt them.Standard Dry Wall Products, Inc.,91 NLRB 544,enfd. 188 F. 2d 362 (C.A. 3).TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding under Section 10(b) of the National Labor Relations Act, asamended, herein called the Act, with all parties represented, was heard before TrialExaminer Robert Cohn in Chicago, Illinois, on July 14, 1965, on complaint of theGeneral Counsel of the National Labor Relations Board and answer of Dominick'sFiner Foods, Inc., herein called the Company or Respondent.'The pleadings raised1The complaint was issued May 17, 1965, based upon a charge filed April 1, 1965.Unless indicated otherwise, all dates hereinafter refer to 1965.156 NLRB No. 14. DOMINICK'S FINER FOODS, INC.15the following issues: (1) Whether the particular operation of the Respondent involvedin this proceeding is subject to the Board's jurisdiction, and (2) whether Respondentdischarged the Charging Party on or about March 15 in order to discourage member-ship in a labor organization and/or because she engaged in concerted activities pro-tected by Section 7 of the Act, in violation of Section 8(a) (3) and (1) of the Act.At the close of General Counsel's case-in-chief, Respondent moved to dismiss thecomplaint.The motion was denied with leave to renew at the close of Respondent'scase-in-chief.The motion was renewed at that time, and ruling thereon was reserved.The motion is disposed of by the findings and conclusion set forth herein.At theclose of the hearing, counsel for Respondent argued orally on the record.Bothcounsel .for the General Counsel and counsel for Respondent filed posthearing briefswhich have been duly considered.Upon the entire record, including my observations of the demeanor of the wit-nesses while testifying, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Employer is engaged in the operation of retail food stores in the Chicagoarea.At the time of the events in issue here, the Employer operated approximately10 such retail stores; however, the particular facility where the Charging Party wasemployed had only been owned and operated by Respondent at the time of her dis-charge for a period of approximately a week or two.Respondent concedes that the annual gross revenue from its entire operation ex-ceeds $500,000.However, it raises the jurisdictional issue because it could not bedetermined whether the particular facility involved herein, being so recently ac-quired, would itself gross enough revenue to warrant assertion of the Board's juris-diction.But this is not the question.The Board made clear in the leading case,wherein jurisdictional standards for this type of operation were set forth,2 that it:will assert jurisdiction over all retail enterprises which fall within itsstatutory jurisdiction and whichdo a gross volume of business ofatleast$500,000 per annum.The Board will apply this standard to the total operationsof an enterprise whether is consists of one or more establishments or locations,and whether it operates in one or more States.Applying the facts in this case to the quoted standard, I find and conclude that theoverall operations of Respondent satisfy said standard and that it would effectuatethe policies of the Act to assert jurisdiction over the Respondent in this case.H. THE LABOR ORGANIZATION INVOLVEDThe parties stipulated and I find that Local 1504, Retail Clerks International As-sociation,AFL-CIO,isa labor organization within the meaning of Section 2(5)of the Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundAs above noted, Respondent owns and operates a number of retail food stores inthe Chicago area. Shortly prior to the events at issue, Respondent acquired threefood stores from E. J. Korvette, Inc., one of which-the Oak Lawn, Illinois, store-is involved in the instant proceeding.At the time of sale, Korvette's had a contractwith the Union covering the employees involved .3Respondent was also in contrac-tual relations with the Union, in an associationwide agreement,4 covering employeesin other of its stores.Shortly before the Respondent commenced operation of theOak Lawn store on March 15, it conducted collective-bargaining negotiations withthe Union relating to problems raised by the change in ownership and the differencein the two contracts.This resulted in a supplemental agreement which containedamong other things, stipulations changing the wages of employees and providing alonger escape period for Respondent to determine whether it desired to retain newemployees.Thus, all former employees of Korvette who desired to work for Re-2 Carolina Supplies and CementCo., 122 NLRB 88, 89.8 GeneralCounsel's Exhibit No. 3.4General Counsel'sExhibit No. 2. 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent were required to complete new application blanks which were subject toapproval by Respondent, and it was made clear both in the contract and to theemployees that:During the first sixty (60) days of employment a new employee shall be on atrial basis and may be discharged at the discretion of the Company.Apparently all of Korvette's employees at the Oak Lawn store made such applica-tion and were employed by Respondent, at least all of the cashier-checkers did, andthat is the classification with which we are most intimately concerned in the instantcase.As noted previously, the Respondent formally took over the Oak Lawn facility onMarch 15, and began operations as Dominick's on that date.On March 23, 8 dayslater, it discharged Helen Avonts, the Charging Party herein, which gave rise to theinstant proceeding.B. The alleged discriminationHelen Avonts began working as a cashier-checker in Korvette's supermarket inMay 1963.5 At that time the employees in the food department of Korvette's were,represented by the Union, and Avonts was a member thereof. In September orOctober 1963, she became the union steward at that store and remained in such posi-tion until Respondent took over the store on March 15, 1965. The contract betweenthe Union and Korvette's provided that the Union could select one of its membersin the supermarket to serve as a shop steward, and while not specifically defined inthe contract or in the record, it maybe reasonably assumed that the principal func-tion of a person in such a position would be to take up any grievances of employee-members with the proper representatives of management.6Avonts first learned that the Respondent was purchasing the facility about March 1.A notice to this effect was placed on the bulletin board, and a couple of days laterthe employees were given application blanks to fill out in order to become employedby the new company.A few days later, Personnel Manager Henry Hentz 7 heldinformal meetings with the employees-about three or four at a time-in which hewelcomed them to the employ of Respondent.Apparently, the Respondent hiredall of Korvette's employees who made application, albeit on a 60-day trial basis.As previously noted, the Respondent took over the operation of the store onMarch 15. At the commencement of work that day, Personnel Manager Hentz hadan indoctrination meeting with the employees, the first 20 minutes of which Avontsmissed because she was instructed by Store Manager Caponi to man a cash registerto check out the customers who were already present in the store that morning.She was then relieved by another employee and attended the last part of the discus-sion, the purpose of which was to explain the personnel policies and practices ofRespondent and the new contract which had been agreed upon between the Unionand Respondent.8At the meeting, Hentz bore down particularly on two principal points: (1) Thatthe cashier-checker was probably the only employee with whom a customer haddirect contact and therefore it was essential that the checker have a neat personalappearance. In that connection, he advised the employees that they should (a) lookat the customer, (b) smile, and (c) speak to the customer. (2) He advised them ofthe provision of the contract respecting a raise in wage rates, and also of the factthat they were on a 60-day trial period.At the close of the meeting, Hentz dismissed all of the employees except Avonts,who remained behind.Hentz advised her of any matters which she had missed byvirtue of her working during the first part of the meeting.He then raised thepoint that he understood that she had been the union steward during her employ-ment at Korvette's, and stated: "I don't think you're going to be a union stewardunder the Dominick regime as you were under the former regime." 9Avonts pointed5r, or an indeterminate period prior thereto, she had worked for Korvette's in theclothing and drug departments of their main store.6Although discussed more fully hereinafter, it is believed noteworthy to point out atthis juncture that the contract between Respondent and the Union did not provide forsuch a steward, and this was made clear to Avonts by a representative of Respondent onthe first day that Respondent took over the operation.7Incorrectly spelled Hintz in the complaint.8Hentz testified that he did not elaborate on the latter point particularly because heknew that this had been gone into at a union meeting held the previous evening.6Hentz testified that he was confident that he used precisely the quoted phrase becausehe had previously checked with the counsel of the Associated Food Producers as to howhe should couch his language when advising Avonts on this point. DOMINICK'S FINER FOODS, INC.17out that there had not been many grievances under the old regime and that sherarely went to the Union with them.However,she testified that Hentz advised hershe was a "natural born leader," that the girls would follow her, and"that couldcause me trouble." 10Several days later,Avonts had a second conversation with Hentz at her registerduring working hours, which can, perhaps,be best explained by quoting her testimony:He come over and he asked me how I was doing and I told him,I says, "Well,you tell me how I'm doing."He says, "Well,you're doing fine, only smile alittlebitmore,"and I told him, I says, "Well, I'm kind of embarrassed aboutmy teeth," and he told me, he says, "Well,thatmake no difference,you canalways have those taken care of. I have a mouthful of fillings myself,"which heshowed me,and I told him at that time, I says, "Well, Mr. Hentz, I have a littlerumor and I don't [know]if I should even tell you, and he told me, he says,"Well, you tell me and let me decide,"so I told him what Bernice Hunt hadtold me and what Rose Clark had told me,about, when, at the time that thegirlswere up in this meeting, Mr. Hentz evidently had told them all what theirwage back[sic]was going to be, and they was very discontented about it be-causeMrs.Gueniss was going to be earning more money than what they weregoing to be on the register,and I spoke to Mr. Hentz about this,and he told mehe would check into it, and I says, "Well,at the same time, Helen Temco hadalso come up to me and told me about her hearing this, and she has cards fromthe Union showing she has been a Union employee for quite awhile, and shetold me she was entitled to more money."Hentz said that he would check into the matter and let her know.A day or twolater she asked Hentz if he had found out anything and he said no.1'On the morning of March 23,Avonts was called into the office of Store ManagerCaponi.He said that he had had orders to cut the payroll and that he was sorrybut that he was going to have to let her go.He said that there would be severalmore.She asked him if there is anything wrong with her work and he said no,and then she asked if it was going to be temporary.He answered again in the nega-tive and advised her to apply for unemployment compensation,and, also, that if shecould find another job to take it.12In his testimony at the hearing,Caponi conceded that the reason given Avonts forher termination in the exit interview was not the true one, which was that, in hisopinion, after observing her during the 7-day period, she did not measure up toDominick's standards of what a cashier-checker should be.That is to say, she was notneat, and she had a loud, harsh voice.He stated that he did not tell her the truereason because he did not want to hurt her feelings.C. Analysis and concluding findingsAs may be seen,the facts in this matter are not unduly complicated.Nor is itdifficult to state the issue to be decided, which is whether or not General Counselsustained his burden in proving by a preponderance of the evidence that the termi-nation of Avonts was to discourage membership in a labor organization in violationof Section 8(a) (3), and/or because Avonts engaged in concerted activities protectedby Section 7, in violation of Section 8:(a) (1).Resolution of the issue,however, isnot so easy.Respondent vigorously denies that the discharge had anything to dowith Avonts'activities as a union steward.It staunchly contends that even though,10 The findings,respecting the above conversation are based upon the testimony of Avontsand Hentz which is, in essence,mutually corroborative.The attribution to Hentz of theremarks respecting Avonts'leadership and the possible result that it could cause"trouble"was not denied by Hentz, and I would credit Avonts that this statement was madesubstantially as she testified.u Hentz admitted having the conversation with Avonts in which she raised the questionof the salaries of Temco and Gueniss.He also testified that he told Avonts"in a niceway" to have her teeth fixed and that he had a mouth full of teeth that had been fixedby a dentist.He further testified that he subsequently checked into the matter of salariesand found that Temco had not put down all of her experience on her application and that,accordingly,he upped her rate; that he had found that Gueniss'experience was correct,that she was at the correct rate,and he left it there.He did not,however, report thisfact to Avonts because "he didn't think it was any of her concern."12 The foregoing is based upon the testimony of Avonts and Capon!,which, in essence,ismutually corroborative. 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDby its contract with the Union, it was privileged to terminate Avonts within the 60-day period for any or no reason whatsoever, it did in fact have good and sufficientcause to discharge her, i.e., because she did not measure up to Respondent's stand-ards as a cashier-checker; that is has a history of harmonious labor relations withsome five different unions with whom it has contracts covering all of its operations;that it has never been charged with the commission of unfair labor practices before,nor has it ever had any dispute whatsoever with any labor organization-in short, thatit is not antiunion; and that, in any event, the store manager who did the firing didnot even know of Avonts' prior history as a union steward or of her conversationswith Hentz respecting the wage rates of her fellow employees.In my view, as expressed at the hearing upon the denial of Respondent's motionto dismiss at the close of General Counsel's case-in-chief, the General Counsel estab-lisheda prima faciecase of discriminatory motivation when it was shown that theCharging Party was discharged shortly after she had engaged in activities protectedby Section 7 of the Act; i.e., presenting grievances relating to working conditionson behalf of fellow employees, contrary to Respondent's announced policy, undercircumstances which raised strong suspicions that the reason given for the dischargewas not the compelling one.While the burden of proof to establish a violation ofthe Act remained with the General Counsel throughout the whole proceeding, itbecame incumbent upon Respondent, following the establishment ofa prima faciecase, to come forward with evidence which would reasonably explain its conduct.13Like the Board in the recent case ofHeinrich Motors, Inc.,14I find the Respondent'sexplanation not convincing.Itmay be said at the outset that I am not in agreement with the argument ofGeneral Counsel that a factor in assessing Respondent's motive is that Caponi gaveconflicting or inconsistent reasons for the discharge when he testified that he firedAvonts for economic reasons rather than stating his "real reason," to wit: That shedid not measure up to Dominick's standards as a cashier.All other considerationsaside for the moment, I do not ascribe an improper motive to one who dischargesan employee for one reason and yet gives her another for the sake of not hurtingher .feelings on a personal matter.On the other hand, Respondent did not satisfy meby the evidence it offered in support of the "real reason" it asserted.Thus, Re-spondent called four of the Charging Party's fellow employees for the purpose ofshowing that Avonts was a loud, boisterous, unattractive person who would bewholly unsuited for the position of cashier of the type Respondent desired.Theseemployees testified that in their personal contact with Avonts, the latter often usedfoul language and spoke of her bodily functions during coffee breaks or at eatingperiods, which resulted in their requesting the booth girl not to schedule them withAvonts for lunch.However, these employees were careful to testify that they neverheard Avonts use foul language or tell off-color stories in the presence of customers,and, moreover, it appeared that substantially all this offensive conduct took placebefore Dominick's commenced operation of the store. Indeed, the testimony wasunanimous that during the first week of operation under Respondent, all the em-ployees were on their best behavior in an effort to make a good impression on theirnew employer.Thus, only one incident occurred after Respondent took over theoperation which purported to show an "off-color" remark by Avonts: one eveningafter the close of the store when there were no customers around, Avonts was saidto have made mention that her girdle was slipping.Most significant is the fact that however displeased the employees may have beenwith Avonts because of her personal derelictions, there was no testimony that anyof this was reported to any representative in the management of Respondent, sothat the probative value of such testimony as bears upon Respondent's motivationin the discharge is practically nil.Accordingly, Respondent must rest its case solelyon the testimony of Store Manager Caponi who stated that he observed Avontsduring the first week of operation, and that she was loud and very rude to customersand harsh with employees.However, he admitted that no customer had ever com-plained to him, or to anyone else as far as he knew, respecting Avonts' rudeness;and, as noted hereinabove, no employee was presented who testified that duringthis period Avonts offended her.While I would not think it incumbent to sustain itsposition for Respondent to adduce a customer witness in support of its position, itwould seem that some intimation of displeasure by customers at some time wouldhave been presented.However, the most that Respondent was able to muster in139Wigmore,Evidence§ 2487 (3d ed.). See alsoN.L.R.B. v. Entwistle Mfg.Co., 120F. 2d 532, 535-536 (C.A. 4).24 153 NLRB 1575. DOMINICK'S FINER FOODS, INC.19this regard was the testimony of an employee who stated that after the dischargeone customer opined that she felt that the reason was "her loud mouth." This hear-say opinion certainly cannot be accorded much weight.15Particularly important to me, as bearing upon motive, is Caponi's admission thatduring the whole period he observed Avonts during which she was supposedly loud,rude, dishevelled, and harsh, he did not once speak to her concerning any of theseimperfections prior to the discharge. In a company whose policies stressed suchattributes as neat appearance, harmonious relationships with customers, and whosepersonnel practices were well-established and defined (Hentz utilized a companymanual during the indoctrination sessions although such manual was never intro-duced in the record), it seems strangely incongruous for the extreme penalty ofdischarge to be meted out without so much as a word of caution or suggestion havingbeen made. Indeed, the only evidence in the record on this point is a suggestion byHentz to Avonts that she have her teeth fixed so that she would not be embarrassedto smile at the customers, but even this suggestion was assertedly not communicatedto Caponi since Respondent insists that these two management representatives didnot discuss the proposed disciplinary action to be imposed upon Avonts.16Thisqueer and unexplained conduct, along with all the other circumstances of this case,leads me to believe, and I am convinced, that another and more compelling reasonwas the "real reason" for the discharge.The only other activity occurring was thatAvonts was pursuing her activities as a union steward, contrary to Respondent'spolicies, and was engaging in activities which "could cause her trouble."This, takenwith the fact that there was concededly no fault found with her work, that she wasan experienced employee who came to Respondent with a good recommendation,leads me to conclude that the compelling reason for the discharge was Respondent'sdesire to nip this kind of conduct in the bud (particularly before it had to answer tothe Union for it).Contrary to Respondent's contentions, the fact that there may have existed a goodreason (or no reason) for the discharge does not exculpate it from liability:The mere existence of valid grounds for a discharge is no defense to a chargethat the discharge was unlawful, unless the discharge was predicated solely onthose grounds, and not by a desire to discourage union activity.[N.L.R.B. v.Symons Mfg. Co.,328 F. 2d 835 (C.A. 7).] 17In this connection, I have seriously considered Respondent's evidence and con-tention that its long and sustained history of good labor-management relations isunblemished by either labor disputes or charges of unfair labor practices before theBoard, and therefore it could not be held to have been motivated by antiunion con-siderations.But I must reject this argument on two grounds: (1) It was not shownthat Respondent was ever faced with a militant union steward who was engagingin activities contrary to Respondent's policies,18 and (2) the Supreme Court hasstated that:.specific evidence of intent to encourage or discourage is not an indis-pensable element of proof of violation of § 8(a)(3) ....This recognition thatspecific proof of intent is unnecessary where employer conduct inherently en-courages or discourages union membership but is an application of the common-law rule that a man is held to intend the foreseeable consequences of his conduct.[Radio Officers Union v. N.L.R.B.,347 U.S. 17, 44-45.] 1915Avonts' voice while testifying was not loud, although it did have a tonal qualitywhich tended to make it carry.111 do not credit the testimony in this regard.First, it offends common sense andordinary prudent business practices that the store manager would notdiscussa proposeddischarge with the management representative who, by his own admission, had taken overthe personnel problems and procedures at this particular time. Secondly, it is incredulousthat Hentz, who felt sosensitiveabout Avonts that he rehearsed his proposed phraseologyto her with counsel, wouldnot discussher activities-which were contrary to companypolicy-with the storemanager.17 See alsoN.L.R.B. v. Great Eastern Color Lithographic Corp.,309 F. 2d 352 (C.A. 2)Duo-Bed Corp. v. N.L.R.B.,337 F. 2d 850 (C.A. 10) ;N.L.R.B. v. Longhorn TransferService, Inc.,346 F. 2d 1003 (C.A. 5).18 See,e.g.,N.L.R.B. v. Symons Manufacturing Co.,328 F. 2d 835 (C.A. 7).19 See alsoLocal 357, InternationalBrotherhoodof Teamsters, etc. (Los Angeles-SeattleMotor Express) v. N.L.R.B.,365 U.S. 667.217-919-66-vol. 156-3 20DECISIONSOF NATIONALLABOR RELATIONS BOARDCertainly here, where the dischargee was the union steward engaged in the basicfunction of such person, i.e., presenting grievances of fellow employees relating towage rates, and the evidence not sustaining the contention that good and sufficientcause existed, it is clear that the employer conduct had the inherent effect of dis-couraging union membership and activities. I so find.But even if it could not be said that the discharge here was affected by union con-siderations, I would still find it violative of Section 8 (a) (1) of the Act since I havedetermined that the motivating reason related to the Charging Party's presentinggrievances concerned working conditions on behalf of fellow employees 20How-ever, whether the discharge is considered to be a violation of Section 8(a)(3) or8 (a) (1), the remedy of reinstatement and backpay would be the same.21IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent found to constitute unfair labor practices as set forthin section III, above, occurring in connection with its operations described in sectionI,above, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certain conduct proscribed by Sec-tion 8(a)(3) and (1) of the Act, it will be recommended that it cease and desisttherefrom and take specific affirmative action, as set forth below, designed to effectu-ate the policies of the Act.Although this case involves a discharge which I havefound to be violative of the statutes, I do not believe that under all the circum-stances, including the isolated nature of the violation and Respondent's history ofgood labor-management relations, a broad remedy is required.Cf.N.L.R.B. v.Entwistle Mfg. Co.,120 F. 2d 532 (C.A. 4).Having found that Respondent discriminated in regard to the hire and tenure ofemployment of Helen T. Avonts, it will be recommended that Respondent offerAvonts full and immediate reinstatement to her former or a substantially equivalentposition, without prejudice to her seniority or other rights and privileges she wouldhave acquired, absent the discrimination.22Itwill be further recommended that Respondent make whole Avonts for any lossof pay she may have suffered as a result of Respondent's discrimination against herto the date when reinstatement is offered.Computation thereof shall be calculatedin accordance with the formula adopted inF.W. Woolworth Company,90 NLRB289, with interest thereon at 6 percent as computed inIsis Plumbing & Heating Co.,138 NLRB 716. It will finally be recommended that Respondent retain and makeavailable to the Board or its agents, upon request, all pertinent records and datanecessary to determine the amount, if any, of backpay due.Upon the basis of the foregoing findings of fact, and the entire record in the case,I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of the Act.3.By discriminating in regard to the hire or tenure of employment of Helen T.Avonts, thereby discouraging membership in a labor organization, and interferingwith employee rights protected by Section 7 of the Act, Respondent has engaged inand is engaging in unfair labor practices within the purview of Section 8(a) (3) and(1) of the Act.4.The aforesaid unfair labor practices affect commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2D SeeSherry Manufacturing Company, Inc.,.128NLRB 739,740, and cases cited on 759.a Ibid.22I am not unconcerned with the legitimate requirement of Respondent that its checker-cashiers maintain certain standards of neatness in appearance, attentiveness to customers,and the like, and this Decision should not be construed as limiting Respondent in theproper maintenance of those standards. I merely find here that any dereliction of theCharging Party in this regard was not the compelling reason for the discharge, and thatreinstatement is an appropriate remedy in the circumstance. DOMINICK'S FINER FOODS, INC.21RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and theentire record in the case, and pursuant to Section 10(c) of the National Labor Rela-tions Act, as amended, it is recommended that Respondent, Dominick's Finer Foods,Inc.,Oak Lawn, Illinois, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in the Union, or any other labor organization, bydischarging employees or otherwise discriminating in any like or related manner inrespect to their hire or tenure of employment, or any term or condition ofemployment.(b) In any like or related manner interfering with, restraining, or coercing em-ployees in the right to self-organization, to form, join, or assist labor organizations,to bargain collectively through representatives of their own choosing, and to engagein other concerted activities for the purpose of collective bargaining or mutual aidor protection, or to refrain from any and all such activities, except to the extent thatsuch right may be affected by an agreement requiring membership in a labor organiza-tion as a condition of employment as authorized in Section 8(a) (3) of the Act.(2) Take the following affirmative action designed to effectuate the policies of theAct:(a)Offer to Helen T. Avonts full and immediate reinstatement to her former ora substantially equivalent position, without prejudice to her seniority or other rights,and privileges previously enjoyed, and make her whole for any loss of pay she mayhave suffered by reason of the discrimination against her.(b)Notify the above-named employee if presently serving in the Armed Forcesof the United States of her right to full reinstatement upon application in accordancewith the Selective Service Act and the Universal Military Training and Service Actof 1948, as amended, after discharge from the Armed Forces.(c) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due and all other rights under the terms of this RecommendedOrder.(d) Post at its Oak Lawn, Illinois, store, copies of the attached notice marked"Appendix." 23Copies of said notice, to be furnished by the Regional Director forRegion 13, shall, after having been signed by an authorized representative of Re-spondent, be posted by Respondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall betaken by Respondent to insure that said notices are not altered, defaced, or coveredby any other material.(e)Notify the Regional Director for Region 13 in writing, within 10 days fromthe date of this Decision, what steps Respondent has taken to comply herewith 2423 In the event that this Recommended Order Is adopter;by the Board,the words "aDecision and Order"shall be substituted for the words"the RecommendedOrder of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the UnitedStates Court of Appeals, Enforcing an Order" shall be substituted for the words "aDecision and Order".24 If this Recommended Order is adopted by the Board, the provision shall be modifiedto read: "Notify said Regional Director, in writing, within 10 days from the date of thisOrder, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL offer Helen T. Avonts full and immediate reinstatement to herformer or a substantially equivalent position, without prejudice to her seniorityor other rights and privileges, and make her whole for any loss she may havesuffered as a result of the discrimination against her. 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT discourage membership in Local 1504, Retail Clerks Interna-tional Association, AFL-CIO, or in any other labor organization, by dischargingemployees, or in any like or related manner interfere with, restrain, or coerceemployees in the exercise of their rights to self-organization, to form, join, orassist said Local 1504, Retail Clerks International Association, AFL-CIO, orany other labor organization, to bargain collectively through representatives oftheir own choosing, or to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrain from anyand all such activities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condition of em-ployment as authorized in Section 8 (a) (3) of the Act.DOMINICK'S FINER FOODS, INC.,Employer.Dated------------------- By-------------------------------------------(Representative)(Title)NOTE.-We will notify Helen T. Avonts if presently serving in the Armed Forcesof the United States of her right to full reinstatement upon application in accordancewith the Selective Service Act and the Universal Military Training and Service Act of1948, as amended, after discharge .from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, 881 U.S.Courthouse and Federal Office Building, 291 South Dearborn Street, Chicago, Illinois,Telephone No. 828-7597.Southland Paint Company,Inc.andOil,Chemical and AtomicWorkers International Union,AFL-CIO.Cases Nos. 16-CA-0013,16-CA-2024,16-CA-2043,16-CA-2103,16-CA-(130,16-CA-2201, and 16-CA-2215.December 15, 1965DECISION AND ORDEROn August 2, 1965, Trial Examiner William W. Kapell issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Examiner'sDecision.Thereafter, the Respondent filed exceptions to the TrialExaminer's Decision and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and the brief, and the entire record156 NLRB No. 2.